Citation Nr: 9921514	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-20 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for early hallux rigidus, left 
foot.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from July 
1989 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, 
which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  The veteran's hallux rigidus of the left foot preexisted her 
military service.  

2.  There is no competent medical evidence that the veteran's 
pre-service hallux rigidus of the left foot underwent a permanent 
increase in severity during active service.  


CONCLUSION OF LAW

The claim for service connection for hallux rigidus of the left 
foot is not well grounded.  38 U.S.C.A. § 507(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's February 1989 service entry medical examination 
report shows that her feet were normal.  In March 1990, she was 
seen for complaints of pain over the first metatarsophalangeal 
join of the left foot since entry into boot camp. She related 
that she did not seek medical attention fearing disqualification.  
She further related that the pain increased with marching, 
walking, and running.  She was unable to complete the running 
part of the physical fitness requirements.  On examination, 
palpable osteophytes were revealed in the first 
metatarsophalangeal joint.  Extension of the joint was painful.  
The diagnosis was early hallux rigidus.  There was no injury to 
her feet.  In May 1990, a service physical evaluation board found 
that she had early hallux rigidus of the left foot, that the 
condition was not aggravated by service, and that no additional 
measures would result in the resolution of the veteran's 
symptoms.  Surgery was not recommended.  In June 1990, the 
veteran was separated from service due to a physical disability 
existing prior to entry on active duty, established by medical 
board, and she was not entitled to severance pay.  

In January 1998, the veteran filed her original claim, which was 
for entitlement to service connection for hallux rigidus of the 
left foot.  Pursuant to that claim, she underwent a VA 
examination in June 1998.  The report of that examination notes 
she related she developed bilateral foot pain, more significantly 
bothersome on the left than the right, in boot camp.  Since 
separation from service, she related that she has had almost 
exclusively left-sided foot pain which increased with weight 
bearing.  She pointed to the area corresponding approximately to 
the tarsometatarsal joint of the first digit and also the second 
digit as the area she experienced the pain.  The examiner 
reported that the veteran ambulated with normal and symmetric 
gait, without evidence of antalgia.  On examination of the feet, 
no obvious bony deformities were found and the veteran had a 
normal medial arch, bilaterally.  Palpation of the left foot 
revealed some tenderness at the tarsometatarsal juncture of the 
first digit and some tenderness at the level of the second digit.  
There was no increased laxity in the first metatarsal.  She did 
not have Morton's foot, nor was Morton's neuroma found.  
Sensation in the left foot was subjectively diminished to light 
touch, compared with the entire right foot.  She had 10 degrees 
of active ankle dorsiflexion on the left compared with 15 degrees 
on the right, secondary to some significant heel cords tightness.  
Plantar flexion was 35 degrees, bilaterally.  There was normal 
inversion and eversion of the foot.  No ligamentous laxity was 
detected.  She was able to toe stand for greater than 30 seconds, 
but tended to weaken slightly on the left side with the foot 
inverting for better control.  She could heel stand without 
difficulty.  Strength in the gastrocnemius and the anterior tip 
was 5/5, bilaterally.  The initial impression was chronic mild 
left-sided foot pain, possibly secondary to tarsometatarsal 
degenerative changes.  

Upon receipt of the veteran's June 1998 X-rays reports, the 
examining physician added an addendum to the examination report.  
He noted that the X-rays revealed that bony mineralization was 
normal.  There was no evidence of fracture or dislocation in 
either foot.  There was no periosteal reaction or destructive 
lesion identified.  The joint spaces were well maintained.  There 
was slight irregularity of the superior aspect of the navicular 
at the talonavicular joint, especially on the right, which likely 
represented a normal variant of ossification, although he could 
not definitely rule out some early degenerative change in this 
region.  

II.  Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability was 
incurred during active service or, if preexisting active service, 
was aggravated therein.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

The preliminary question to be answered, however, is whether the 
veteran has presented evidence of a well-grounded claim.  A well-
grounded claim is not necessarily a claim that will ultimately be 
deemed allowable.  It is a plausible claim, properly supported 
with evidence.  See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 
F.3d 1464 (1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent to 
the claim, and the claim must fail.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-grounded, 
there must be competent evidence (lay or medical, as appropriate) 
of:  (1) a current disability; (2) an in-service injury or 
disease; and (3) a nexus between the current disability and the 
in-service injury or disease.  See Epps, 126 F.3d at 1468; see 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service, or 
during an applicable presumption period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay observation 
is competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent evidence 
relates the present condition to that symptomatology.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  

Applying the relevant law and regulations to the facts of this 
case, the Board notes that a veteran is presumed to have entered 
service in sound health, except for defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  See 38 
U.S.C.A. §§ 1111, 1137; Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The presumption of soundness may be rebutted by clear 
and unmistakable evidence that an injury or disease existed prior 
to service.  Id.  The determination as to whether the veteran's 
early hallux rigidus clearly and unmistakably existed prior to 
service requires a medical opinion.  See Crowe v. Brown, 7 Vet. 
App. 238, 246 (1994).  

In the veteran's case, although her service entry physical 
examination report shows that her feet were normal, after being 
on active duty for approximately eight months she was seen for 
complaints of pain over the first metatarsophalangeal join of the 
left foot, which she claimed she had experienced since entry into 
boot camp.  On examination, early hallux rigidus was diagnosed.  
Two months later, a military medical board determined that the 
hallux rigidus of the left foot had existed prior to service, 
that the condition was not aggravated by service, and that she be 
separated from service because of the condition.  Under the 
circumstances, the veteran is entitled to the presumption of 
soundness due to the absence of any indication of hallux rigidus 
of the left foot on service entrance examination.  However, there 
is clear and unmistakable evidence of record to overcome the 
presumption.  The military physical evaluation board found that 
the condition had preexisted service entry and that no 
aggravation of the condition had occurred by service.  A recent 
decision by the United States Court of Appeals for Veterans 
Claims, in Gahman v. West, No. 96-1303 (U.S. Vet. App. June 4, 
1999), held that the unanimous finding of the professionals who 
constitute a board of medical survey clearly and unmistakably 
rebut the presumption of soundness.  The nature of the board of 
medical survey as an adjudicative entity enables it to be 
competent to render findings of fact not otherwise permitted by 
ordinary medical professionals.  Id.

Under the circumstances, the Board finds that the medical 
evidence supports a finding that the veteran's hallux rigidus of 
the left foot pre-existed her entry onto active duty.  The 
remaining question, then, is whether such disability was 
aggravated during service.  

A preexisting injury or disease will be considered to have been 
aggravated by active duty in the Armed Forces where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306. A medical opinion also is required to address 
these issues.  See Crowe, 7 Vet. App. at 247-48.  

Here, however, there is no medical evidence whatsoever indicating 
that the veteran's pre-service hallux rigidus of the left foot 
underwent a permanent increase in severity during the veteran's 
active duty service.  Notwithstanding the veteran's complaints 
during service, intermittent or temporary flares during service 
of a pre-existing injury or disease do not constitute 
aggravation; rather, the underlying condition must have worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Such is not 
shown here by competent medical evidence.  Significantly, there 
also is no definitive medical evidence of current hallux rigidus 
of the left foot, or of a disability associated with that 
condition.  The June 1998 examiner rendered a preliminary medical 
impression of chronic mild left-side foot pain, possibly 
secondary to tarsometatarsal degenerative changes, and indicated 
only that he could not rule out degenerative changes after 
reviewing the X-rays taken in conjunction with that examination.  
Even if there was a clear, current diagnosis of hallux rigidus of 
the left foot, or an associated disability, a well-grounded claim 
also requires competent medical evidence of a nexus between the 
current condition and service (e.g., that the preexisting 
condition was aggravated in service, or that a current condition 
is due to in-service aggravation of hallux rigidus).  However, in 
the only opinion to address whether the veteran's pre-service 
disability had, in fact, been aggravated during service, the 
physical evaluation board concluded that it had not been; the 
veteran has not presented, or indicated the existence of, a 
contrary medical opinion on this point, or with respect to the 
question of whether any current foot condition is otherwise 
related to service.  

Despite the veteran's contention that her claimed hallux rigidus 
was aggravated while she was on active duty, her lay assertions, 
without supporting medical evidence, do not constitute competent 
evidence to well-ground the claim.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-5 (1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Dersinski, 2 Vet. App. 609, 611 (1992).  

For the foregoing reasons, the Board must conclude that the 
veteran has not submitted evidence sufficient to justify a belief 
by a fair and impartial individual that her claim for service 
connection is well grounded.  As the duty to assist has not been 
triggered by evidence of a well-grounded claim, there is no duty 
to assist the veteran in developing the record to support her 
claim for service connection for hallux rigidus of the left foot.  
See Epps, 126 F.3d at 1468.  Furthermore, the Board is aware of 
no circumstances that would put the VA on notice that any 
additional relevant evidence may exist which, if obtained, would 
well ground the veteran's service connection claim.  See McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

Although the RO did not specifically deny the claim as not well 
grounded, "when a RO does not specifically address the question 
whether a claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the veteran 
solely from the omission of the well-grounded analysis."  Meyer 
v. Brown, 9 Vet.App. 425, 432 (1996).  Furthermore, the Board 
points out that in the September 1998 Statement of the Case, the 
RO included the legal requirement of submitting a well-grounded 
claim.  As the veteran has been advised of the elements necessary 
to submit a well-grounded claim for service connection for the 
claimed condition, and the reasons why her current claim is 
inadequate, the duty to inform has been met.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet.App. 69, 77-78 
(1995).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for hallux rigidus of the left foot is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

